Citation Nr: 1733887	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-16 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma.

2. Entitlement to service connection for bronchial asthma.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an anxiety disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.

5. Entitlement to service connection for obstructive sleep apnea. 

6. Entitlement to service connection for bilateral hearing loss. 

7. Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a bilateral hip disability.

9. Entitlement to service connection for a bilateral knee disability. 

10. Entitlement to a total disability rating based upon individual unemployability (TDIU).  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1963 to June 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan in November 2011 and August 2012. 

While the Veteran's claims for entitlement to service connection for bronchial asthma and entitlement to service connection for a nervous condition were considered de novo by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995). Accordingly, the claims to reopen these issues will be addressed below.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss, a low back disability, a bilateral hip disability, a bilateral knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for bronchial asthma was denied by an unappealed July 2008 rating decision.

2. Since the July 2008 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. Service connection for an anxiety disorder was denied by an unappealed April 1970 rating decision.

4. Since the April 1970 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

5. The Veteran's bronchial asthma is etiologically related to his period of active service.

6. The Veteran's current obstructive sleep apnea was not incurred in, and is not etiologically related to, any period of active service.  




CONCLUSIONS OF LAW

1. The July 2008 rating decision that denied service connection for bronchial asthma is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

2. The evidence received since the July 2008 rating decision is new and material, and the claim for service connection for bronchial asthma is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The April 1970 rating decision that denied service connection for an anxiety disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2016).

4. The evidence received since the April 1970 rating decision is new and material, and the claim for service connection for an anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. The Veteran's bronchial asthma is etiologically related to his period of active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board notes that the Veteran was provided with the relevant notice and information in letters dated in October 2011 and August 2012, prior to the initial adjudication of his claims.  While the Veteran has argued that he was not provided an adequate amount of time to respond to the August 2012 VCAA notice regarding his claim for sleep apnea, the Veteran submitted a VCAA notice acknowledgement in August 2012 stating that he had enclosed all the remaining information or evidence that will support his claim.  Further, the acknowledgement (and the original notice) was received prior to the adjudication of the Veteran's claim in the May 2014 Statement of the Case; accordingly, the Board finds that the duty to notify has been completed.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes: the Veteran's service treatment records (STRs), VA medical treatment records, and identified private treatment records have been obtained by VA.  While the Board notes that the Veteran was not provided a VA examination in relation to his claim for service connection for obstructive sleep apnea, the Board has found that as the competent evidence of record does not even potentially indicate that this condition is related to the Veteran's service on a direct or secondary basis, and no such examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court of Appeals for Veterans Claims has explained that VA's duty to assist is a two-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that since the Veteran filed his claim for sleep apnea in February 2012 he has not identified any outstanding relevant evidence; or provided any indication (either through lay statements or medical evidence) that his sleep apnea may be related his period of active service on a direct or secondary basis.  Accordingly, the Board finds that the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

New and Material Evidence, Generally

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence for Bronchial Asthma

In July 2008, the RO denied the Veteran's application to re-open his previously denied claim for bronchial asthma.  The RO stated that the Veteran had failed to provide new and material evidence since the claim had previously been denied by the Board in December 2005.  The RO stated that the Veteran's claim had previously been denied because the record failed to show that the Veteran's bronchial asthma was incurred in, or caused by, his military service.  The RO determined that new and material evidence had not been received since the December 2005 decision and the application to re-open the claim was denied.  

The Veteran did not appeal the July 2008 rating decision and it became final one year after the decision was issued.  

In correspondence received in July 2011, the Veteran submitted application to reopen his claim for service connection for bronchial asthma.  Since the application to reopen his claim was received, the Veteran submitted a written statement from N.A.O.V., M.D.  The physician opined that the Veteran's exposure to extreme cold weather during outdoor training in Alaska and exposure to allergens while serving in Washington State had made it more probable than not that his bronchial asthma was due to his period of active service.   

The evidence received since the July 2008 rating decision, particularly the report provided from N.A.O.V., M.D. provides evidence of an etiological relationship between the Veteran's current bronchial asthma and his period of active service.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bronchial asthma is reopened.

New and Material Evidence for an Anxiety Disorder

In this case, service connection for an anxiety disorder was denied by an April 1970 rating decision on the basis that the VA examination demonstrated "anxiety reactions and conversion feature" that were not shown in service.  This rating decision became final one year after notice was provided to the Veteran. 

Since the April 1970 rating decision, additional evidence has been associated with the claims file.  In May 2001, the RO received a psychiatric evaluation from a psychiatrist, M.V.M.  The evaluation stated that the Veteran had a current diagnosis of an anxiety disorder, major depressive disorder, and panic disorders, and that the Veteran's mental disorders were a result of the psychological trauma and physical conditions developed during his military service.  

This evidence is new, as it was not part of the record at the time of the April 1970 denial of the claim.  It is also material, as it provides evidence of a nexus between the Veteran's diagnosed anxiety disorder and his period of active service.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Service Connection, Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Id.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1335; but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Service Connection for Bronchial Asthma

The Veteran has a long history of bronchial asthma that he claims is due to exposure to allergens and extreme air temperatures during his period of active service.  Upon review of the evidence of record, the Board finds that service connection is warranted.  

The Veteran initially filed a claim for service connection for bronchial asthma in November 1969, approximately four years after his separation from service.  At that time, the Veteran reported that he began having symptoms of asthma shortly after his period of active service.  

During a December 1969 VA examination, the Veteran reported that he finished his Army duties in July 1965 and in about September 1965 he had his first asthmatic episode.  He indicated that he had recurrent asthmatic attacks since that time.  The examiner noted that he did not find any current symptoms during his examination, but that the Veteran described properly and perfectly well an asthmatic episode.  The examiner diagnosed the Veteran with chronic allergic rhinosinusitis, but a diagnosis of asthma was not provided.   

In November 1979, the Veteran submitted a statement regarding why he believed his bronchial asthma was due to his active service.  He stated that he served in Alaska during winter and in an area of Washington State that varied greatly from hot during the day to cold at night.  He also reported exposure to dust in Washington State that he believed had an impact on his respiratory system.

In July 2011, the Veteran submitted a report from N.A.O.V., M.D.  The physician noted the following: that the Veteran had a history of using asthma medications since 1966; that the Veteran was originally from a warm island and was exposed to extreme cold weather in Alaska, including training outdoors; and that the Veteran was exposed to gunpowder and dusty weather during his service in the artillery in Washington State.  The physician stated that the Veteran was exposed to conditions and allergens that started to cause irritation to the mucosa of the upper and lower respiratory airways during his period of service, and that constant exposure to these allergens and weather can cause chronic inflammatory processes that can changes in the mucosa and to become more reactive to future exposure to similar allergens.  The examiner opined that based upon these factors and the Veteran's need of treatment for asthma in the year following service that it is more probable than not that the Veteran's asthma is due to his period active service.  

Upon review of the evidence of record, the Board finds that the evidence weighs in support of a finding that the Veteran's bronchial asthma was caused by exposure to allergens and extreme weather conditions during his period of service.  The only medical opinion of record that addresses the etiology of the Veteran's current asthma is the positive July 2011 medical opinion of N.A.O.V., M.D.  None of the other medical opinions of record provide an opinion on whether it is likely that the Veteran's asthma could have been caused by his period of active service, including his exposure to allergens or extreme weather.  

The Board finds that the opinion of N.A.O.V., M.D. and the Veteran's credible lay statements of exposure to cold weather and dust during his service in Alaska and Washington indicate a nexus between the Veteran's current diagnosis of bronchial asthma and his period of active service.  Therefore, the Board finds that service connection for bronchial asthma is warranted.  See Gilbert, 1 Vet. App. at 58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Service Connection for Sleep Apnea

The Veteran has also claimed that his current obstructive sleep apnea was incurred in, or caused by, his period of active service.  Unfortunately, the Board finds that the evidence of record weighs against the Veteran's claim for service connection for sleep apnea.  

In February 2012, the Veteran submitted a claim for service connection for sleep apnea.  In support of this claim, the Veteran submitted medical documents demonstrating a current diagnosis of sleep apnea and the following statement "enclosed medical certificate for service connection for sleep apnea."  The medical records did not provide any evidence that the Veteran's sleep apnea was caused by his period of active service or a service-connected disability. 

Treatment records from the San Juan VA Medical Center (VAMC) from January 5, 2011 through August 8, 2012 were obtained from the VAMC. The records from May 2011 indicate that sleep apnea had been recently diagnosed and that the Veteran was treating with a private pneumologist.  None of the VAMC records provided any evidence that the Veteran's sleep apnea was caused by his period of active service or a service-connected disability. 

The Veteran's service treatment records do not report a diagnosis of sleep apnea during his period of service, and the record does not indicate that he has reported suffering from the condition during service. 

The record indicates that the Veteran was sent a VCAA notice letter on August 20, 2012, and a denial of his claim on August 21, 2012.

On August 29, 2012, the Veteran submitted a notice of disagreement stating that he had not been provided adequate notice regarding his claim for sleep apnea and that the rating decision was incomplete.  The Veteran stated that he had not been given adequate time to reply to the August 20, 2012 VCAA notice and that a compensation and pension exam had not been provided.  At the same time, the Veteran returned the VCAA notice indicating that he had enclosed all the remaining information or evidence that will support his claim and that he had no other information or evidence to give to support his claim.

In May 2014, the Veteran's claim was denied again by the RO in a Statement of the Case.  The Veteran completed a timely VA Form 9, but did not provide any argument on how his sleep apnea was related to his active service.  

While the evidence is clear that the Veteran has a current diagnosis of sleep apnea, there is no evidence in support of a relationship between his sleep apnea and either his period active service or any service-connected disability.  Accordingly, as there is no evidence of a nexus between the Veteran's current disability and his period of service (or a service-connected disability), the Board finds that the Veteran's claim for service connection must be denied.  

The Veteran has argued that the VA has been delinquent in its duty by failing to comply with the VCAA and not providing him a VA examination; however, the record indicates that the VA has obtained all the evidence sufficiently identified by the Veteran and the evidence of record does not indicate that a VA examination should be afforded.  Since his claim for service connection was filed, the Veteran has provided no argument in support of his contention that the condition warrants service connection.  The Veteran has not indicated that records from his private pneumologist should be obtained or provided authorizations for obtaining these records.  After the Veteran was provided VCAA notice, he responded stating that he had no further evidence to provide.  Further, the Veteran has provided no statements indicating any relationship between his sleep apnea and his period of service (or a service-connected disability).  Accordingly, as discussed above, the Board finds that a VA examination for this condition is not warranted as none of the evidence of record, even potentially, indicates that this condition is related to the Veteran's service on a direct or secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Board finds that the preponderance of the evidence is against service connection for sleep apnea.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The application to reopen the claim of entitlement to service connection bronchial asthma is granted.

The application to reopen the claim of entitlement to service connection an anxiety disorder is granted.

Entitlement to service connection for bronchial asthma is granted. 

Entitlement to service connection for obstructive sleep apnea is denied. 


REMAND

Unfortunately, the Board finds that the remainder of the Veteran's claims require additional development prior to adjudication by the Board. 

With regard to the Veteran's claim for service connection for a low back disability and hearing loss, the Board notes that the Veteran was provided VA examinations in November 2011 and May 2014.  Regrettably, both of these examinations are inadequate and new medical opinions must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

The November 2011 examiner stated that the Veteran's current back condition was less likely than not related to his period of active service because the claims folder only shows evidence of back pain, but only in 1965 not thereafter...   No further evidence of treatments or diagnosis after treatment in 1965."  The examiner did not discuss the July 2011 medical opinion of N.A.O.V., M.D. that stated that the Veteran's duties during service caused "chronic inflammatory problems with subsequent degenerative changes" or that "bad posture, loss of correct alignment and loss of curvature of cervical, thoracic, and lumbar lordosis helped create... disc bulging and herniation" or the Veteran's documented reports of back pain after his period of service.  Accordingly, the Board finds that a new medical opinion should be sought that addresses these issues.  

The May 2014 examiner opined that, despite the Veteran's exposure to artillery noise for two years, that it was less likely than not that the Veteran's current hearing loss was due to his period of active service.  The examiner cited the fact that the Veteran's separation examination from 1965 indicated normal bilateral hearing, after being exposed to hazardous noise.  The examiner, however, reported that the Veteran had permanent positive threshold shifts greater than normal measurement variability between 500 and 6000 HZ for both of his left and right ears.  It is unclear, though, what these findings are based upon as the Veteran's service treatment records do not show audiometry records at entrance into active duty and separation audiometry records were reported to be normal.  The Board finds that an addendum opinion should be obtained regarding whether the Veteran had permanent positive threshold shifts greater than normal measurement variability between 500 and 6000 HZ for both of his left and right ears, and if so, these shifts should be commented upon in any rationale provided regarding the etiology of his current hearing loss.  

The Board also finds that a new examination should be afforded regarding the Veteran's claim for service connection for an acquired psychiatric condition.  Since the Veteran's December 1969 VA examination, the Veteran submitted a May 2001 psychiatric evaluation that stated that the Veteran had a current diagnosis of an anxiety disorder, major depressive disorder, and panic disorders, and that the Veteran's mental disorders were a result of the psychological trauma and physical conditions developed during his military service.  However, the evidence also includes a July 2011 medical opinion from N.A.O.V., M.D. that opines that the Veteran's nervous problem is likely secondary to his musculoskeletal problems. (The Board notes that not all of the Veteran's musculoskeletal problems are service-connected).  Accordingly, the Board finds that a new medical opinion should be obtained to determine the etiology of the Veteran's current psychiatric diagnoses and whether they are likely due to his period of active service or any service-connected disability.  

Finally, the Board finds that the issues of entitlement to service connection for a bilateral knee disability, a bilateral hip disability, and entitlement to TDIU must be remanded as they are inextricably intertwined with issues being remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The July 2011 medical opinion of N.A.O.V., M.D. indicated an etiological relationship between the Veteran's bilateral knee disability and bilateral hip disability and his low back disability.  Also, the 2001 psychiatry evaluation of record indicates that the Veteran's ability to obtain substantial gainful employment is intertwined with his claim for service connection for an acquired psychiatric disability.  Therefore, a decision on these interrelated claims must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain an addendum medical opinion (to include an examination of the Veteran if necessary) regarding the etiology of the Veteran's current sensorineural hearing loss. 

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with any opinion rendered. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) The examiner should explain whether the Veteran had permanent positive threshold shifts greater than normal measurement variability between 500 and 6000 Hertz for either his left or right ear(s) during his period of active service, or within a year of separation from service.  

b) If so, the examiner should opine whether the Veteran's permanent positive threshold shifts indicate that the Veteran's current sensorineural hearing loss is etiologically related to his conceded exposure to hazardous noise during his period of active service.  
  
The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

2. Undertake the appropriate efforts to schedule the Veteran for an examination to determine the etiology of his current low back disability.  

The examiner is specifically asked to provide the following opinions: 

Is it at least as likely as not (a 50 percent probability) that the Veteran's current low back disability was incurred in, or otherwise due to, his period active service.

If providing a negative opinion, the examiner is asked to specifically discuss, the Veteran's report in March 1965 that he was suffering from low back pain related to carrying pots and pans.  The examiner is also asked to discuss the July 2011 medical opinion of N.A.O.V., M.D. that the Veteran's current low back disability was caused by continuous carrying of heavy equipment that caused "chronic inflammatory problems with subsequent degenerative changes."

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3. Undertake the appropriate efforts to schedule the Veteran for an examination to determine the etiology of any current psychiatric disorder.  

The examiner is specifically asked to provide the following opinions: 

Is it at least as likely as not (a 50 percent probability) that any current psychiatric disability was incurred in, or otherwise due to, his period active service.

The examiner is asked to specifically discuss the following: the Veteran's reports of "being nervous all the time, especially at night" on July 21, 1964; a seven month history of "nerves" reported on March 20, 1965; and the Veteran's reports of a nervous problem since 1963-1964 in November 1969.  The examiner is also asked to discuss the May 2001 opinion of psychiatrist, M.V.M. that the Veteran's anxiety disorder, major depressive disorder, and panic disorders were a result of the psychological trauma and physical conditions developed during his military service.  

If providing a negative opinion, the examiner should address if it is at least as likely as not (a 50 percent probability) that any current psychiatric disability is due to any service-connected disability, including asthma.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4. After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


